 

Exhibit 10.1

 

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED

SERVICING AGREEMENT

 

THIS SECOND AMENDMENT to FIFTH AMENDED AND RESTATED SERVICING AGREEMENT, dated
as of August 17, 2016 (this “Amendment”), is among WORLD OMNI LT, a Delaware
statutory trust (the “Titling Trust”), WORLD OMNI FINANCIAL CORP., a Florida
corporation (“WOFCO”), as Closed-End Servicer, and AL HOLDING CORP., a Delaware
corporation (“ALHC”), as Closed-End Collateral Agent.

 

Background

 

1. The Titling Trust, ALHC and WOFCO have entered into that certain Fifth
Amended and Restated Servicing Agreement, dated as of December 15, 2009 (as
amended, supplemented or otherwise modified through the date hereof, the
“Agreement”).

 

2. The parties hereto desire to amend the Agreement in certain respects as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows.

 

SECTION 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

 

SECTION 2. Amendments to the Agreement. Section 3.7(c) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(c) The Closed-End Servicer shall use commercially reasonable efforts to ensure
that the Obligor under each Closed-End Lease shall have, at the time of the
origination of such Closed-End Lease, a comprehensive, collision and property
damage insurance policy covering the Closed-End Vehicle to which such Closed-End
Lease relates and naming the Titling Trust as a loss payee, as well as public
liability, bodily injury and property damage coverage equal to the amounts
required by applicable state law as set forth in the Closed-End Lease, and
naming the Titling Trust as an additional insured.”

 

SECTION 3. Miscellaneous. The Agreement, as amended hereby, remains in full
force and effect. Any reference to the Agreement from and after the date hereof
shall be deemed to refer to the Agreement as amended hereby, unless otherwise
expressly stated. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
otherwise applicable principles of conflicts of law (other than Section 5-1401
of the New York General Obligations Law). This Amendment may be executed in any
number of counterparts, and by the different parties hereto on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. The various headings of this Amendment are inserted for convenience
only and shall not affect the meaning or interpretation of this Amendment or the
Agreement or any provision hereof or thereof.

 



 

 

 

SECTION 4. Effective Date of this Amendment. This Amendment shall become
effective on the date that the Deal Agent shall have received counterparts of
this Amendment (including facsimile copies) duly executed by all of the parties
hereto.

 

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 



 2

2nd 2nd Amendment to Fifth Amended and
Restated Servicing Agreement

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized officers as of the date first above written.

 

WORLD OMNI LT.,

as Titling Trust

 

By: VT INC., as trustee

 

 

By:  /s/ Edwin J. Janis                   

Name: Edwin J. Janis

Its: Vice President

 

 

 

AL HOLDING CORP.,

as Closed-End Collateral Agent

 

By:  /s/ Albert J. Fioravanti          

Name: Albert J. Fioravanti

Its: President

 

 

 

WORLD OMNI FINANCIAL CORP.,

as Closed-End Servicer

 

By:  /s/ Bryan Romano                  

Name: Bryan Romano

Its: Assistant Treasurer

 



 

 